Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The newly added limitation of “ compressible” is not disclosed in the specification although page 12 lines 9-15, discloses multiple possible material for the panels.  One of the material being “polyethylene….high density polyethylene”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, 10-12, 15-17 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schluter et al (9428920).
Schluter et al figure 4 shows an insulating modular panel configuration comprising: at least one compressible panel(col 4 lines 26-30 discloses polyethylene or polypropylene; applicant’s disclosed material which is claimed to be compressible and since the reference shows the same material, it also has the same property of compressibility); a top surface on said panel; a bottom surface on said panel for coupling to an installation surface; at least one channel (the channel where part 62 laid in) configured to receive a transfer element, said transfer element being used to transfer energy; wherein the at least one panel is installed across an installation surface; wherein the composition of the at least one panel is selected to provide thermal insulation between the installation surface and a top surface of said at least one panel; wherein the configuration of the at least one panel is selected to provide a secure connection between the installation surface and a top surface of said at least one panel (able to function as claimed), and wherein the at least one panel is configured for installation on said installation surface as part of a modular system
Per claims 5-8, Schluter shows apertures (where 20 is), wherein the apertures are filled (by bonding material 54), wherein the apertures include tapered walls (see figure 4), a plurality of said at least one channel (see figure 1 for the channels).
Per claims 10-11, Schluter further shows said bottom surface further comprises at least one protrusion or at least one depression (see figure 4 for the depression), wherein the installation surface is a subfloor. 
Per claim 12, Schluter (figure 4) shows an insulating modular panel configuration comprising: at least one panel; a top surface on said panel; a bottom surface on said panel for coupling to an installation surface; a plurality of apertures configured to receive a filler material (54); wherein the at least one panel is installed across an installation surface; wherein the composition of the at least one panel is selected to provide thermal insulation between the installation surface and a top surface of said at least one panel; and wherein the at least one panel is configured for installation on said installation surface as part of a modular system.
Per claim 15-17, Schluter shows the apertures are filled (by bonding material 54), wherein the apertures include tapered walls wherein the installation surface is a subfloor. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schluter (9428920).
Schluter shows all the claimed structural limitations.  The claimed method steps of installing would have been the obvious method steps of installing with Schluter’s structures.  
Claims 2, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schluter (9428920).
Schluter shows all the claimed structural limitations except for the at least one panel is made of a material having a density between 0.5 and 6 lbs. per cubic feet.
Schluter discloses the panel being panel of a variety of material including plastic (col 4 lines 27-29).
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Schluter’s structures to show the at least one panel is made of a material having a density between 0.5 and 6 lbs. per cubic feet since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416; one having ordinary skill in the art thus would have found it obvious to choose plastic material with the claimed density to form the underlayment as long as the material provides the needed properties for the intended purpose.

Claims 3-4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schluter (9428920) in view of Kuga et al (6926077).
Schluter shows all the claimed structural limitations except for the at least one panel is made from a foamed material, wherein said foamed material is expanded polystyrene foam.
Schluter discloses the panel being panel of a variety of material including plastic (col 4 lines 27-29).
Kuga et al (col 3 line 47) discloses a panel being made of expanded polystyrene foam.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Schluter’s structures to show the at least one panel is made from a foamed material, wherein said foamed material is expanded polystyrene foam since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416; one having ordinary skill in the art thus would have found it obvious to substitute Schluter’s material with Kuga et al’s teaching of expanded polystyrene foam to form the underlayment as long as the material provides the needed properties for the underlayment for the intended purpose.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schluter (9428920).
Schluter shows all the claimed structural limitations except for said plurality of channels are spaced 3 inches or 6 inches or 9 inches or 12 inches on center.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Schluter’s structures to show said plurality of channels are spaced 3 inches or 6 inches or 9 inches or 12 inches on center since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05; one having ordinary skill in the art thus would have found it obvious to form the channel at needed dimensions to accommodate different sizes of the heating element.
Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
Applicant’s statement to “compressibility” is found to be not persuasive due to the rejection and explanation as set forth above.  The reference shows the claimed “ compressibility” as it is made of the same material disclosed by applicant.  Furthermore, “compressibility” is not in the original specification and appears to be new matter as set forth above.  Furthermore, the reference states the material is “ substantially incompressible”, not completely incompressible.  It thus is reasonable to read the statement as compressible in a small degree. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

10/8/2022